Title: To George Washington from William Heath, 31 August 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Newport Augt 31st 1780
                        
                        By the master of a small Vessell who left Martha’s Vineyard yesterday morning I learn that Admiral Arbuthnot
                            is at that place with nine Sail of the line, eight other Ships of War of different rates and two tenders—that he has made
                            a demand of 11000 lb. of Beef and Mutton to be delivered every other day at 5d. Per lb. that the inhabitants had
                            represented to him that they could not comply with the requisition without being very soon involved in great Distress. On
                            which the Admiral assured the inhabitants that he would not insist on the full quantity demanded if they would deliver as
                            much as their ability would allow. that it was said Admiral Arbuthnot taking Station near the Vineyard was to prevent a
                            junction of the Second Division of the French Fleet which can be better effected from his present that his late station.
                            this probably is his object as the prevailing winds in the approaching Season will be in favor of it. Enclosed is the
                            report of two Deserters from long Island and the last intelligence I have received from that quarter. I have the honor to
                            be With the greatest respect Your Excellency’s Most Obedient servant 
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Sir
                                New London 29th Augt 1780
                            
                            by two Deserters from the British at the East end of Long Island which arrivd here lately am informed
                                that the British Troops began their march last Thursday for the West end of the Island, am also informed by a Credible
                                person that Just before the British Marchd for the West end of the Island General Clinton receivd an Express from New
                                York upon Receipt of which he walked the Room about an hour then gave Orders for both his horse & other Troops
                                to march imeadietly, it appears they went of very precipitate.
                            Two small British Ships past this Harbour Yesterday Standing to the Eastwd will be very much Obligd for a
                                Line if any thing worthy of Notice. am with every Sentiment of Respect Your Honors Most Obt Servant
                            
                                Wm Ledyard
                            
                        
                        
                    